Name: Council Regulation (EC) No 1035/2001 of 22 May 2001 establishing a catch documentation scheme for Dissostichus spp.
 Type: Regulation
 Subject Matter: documentation;  environmental policy;  natural environment;  fisheries
 Date Published: nan

 Avis juridique important|32001R1035Council Regulation (EC) No 1035/2001 of 22 May 2001 establishing a catch documentation scheme for Dissostichus spp. Official Journal L 145 , 31/05/2001 P. 0001 - 0009Council Regulation (EC) No 1035/2001of 22 May 2001establishing a catch documentation scheme for Dissostichus spp.THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Convention on the Conservation of Antarctic Marine Living Resources, hereinafter called "the Convention", was approved by Decision 81/691/EEC(3) and entered into force with regard to the Community on 21 May 1982.(2) The Convention provides a framework for regional cooperation on the conservation and management of Antarctic marine fauna and flora through the establishment of a Commission for the conservation of Antarctic marine living resources, hereinafter called "CCAMLR", and the adoption of conservation measures which become binding on the Contracting Parties.(3) At its eighteenth Annual Meeting in November 1999, CCAMLR adopted conservation measure 170/XVIII establishing a catch documentation scheme for Dissostichus spp.(4) The introduction of a catch documentation scheme for Dissostichus spp. is intended to improve monitoring of international trade in the species and to identify the origins of all Dissostichus spp. imported from or exported to the territories of the CCAMLR Contracting Parties.(5) The catch document should also make it possible to determine whether Dissostichus spp. has been harvested in the Convention area in a manner consistent with the CCAMLR conservation measures and to collect catch data in order to facilitate the scientific evaluation of stocks.(6) Conservation measure 170/XVIII became binding on all Contracting Parties on 9 May 2000. The Community should therefore implement it.(7) In order to enable CCAMLR to achieve its objective of conserving the species, the obligation to present a catch document should be applied in respect of all imports of Dissostichus spp.(8) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4),HAS ADOPTED THIS REGULATION:CHAPTER IGeneral provisionsArticle 1PurposeThis Regulation lays down the general rules and conditions governing the implementation by the Community of the Catch Documentation Scheme for Dissostichus spp. adopted by CCAMLR.Article 2ScopeThis Regulation shall apply to:(a) all Dissostichus spp. landed or transhipped by Community fishing vessels;(b) all Dissostichus spp. imported into or exported or re-exported from the Community.Article 3DefinitionsFor the purposes of this Regulation:(a) "Dissostichus spp": means fish of the species Dissostichus eleginoides and Dissostichus mawsoni;(b) "Catch document": means a document containing the information specified in Annex I and presented in accordance with the specimen shown in Annex II;(c) "CCAMLR area": means the area of application defined in Article I of the Convention.CHAPTER IIObligations of the Flag StateArticle 4Member States shall take all necessary measures to ensure that whenever Dissostichus spp. is landed or transhipped, their flag vessels authorised to engage in harvesting Dissostichus spp. have duly completed a catch document.Article 5Member States shall take all necessary measures to ensure that each transhipment of Dissostichus spp. to their flag vessels is accompanied by a duly completed catch document.Article 6Member States shall provide catch document forms to each of their flag vessels authorised to harvest Dissostichus spp. and only to those vessels.Article 7Member States shall ensure that each catch document form that they issue includes a specific identification number as indicated in Annex I.They shall also enter on each catch document form the number of the fishing licence or permit authorising to fish Dissostichus spp. they have issued to their flag vessel.CHAPTER IIIObligations of the masterArticle 81. The master of a Community fishing vessel shall ensure that each landing or transhipment of Dissostichus spp. to or from his vessel is accompanied by a duly completed catch document.2. The master of a Community fishing vessel that has received one or more catch document forms shall follow the following procedures prior to each landing or transhipment of Dissostichus spp.:(a) he shall ensure that all the mandatory information listed in Annex I is accurately recorded on the catch document;(b) if a landing or transhipment includes catch of both Dissostichus species, the master shall record on the catch document the estimated total weight of the catch to be landed or transhipped and indicate the estimated weight of each species;(c) if a landing or transhipment includes catch of both Dissostichus species taken from different subareas and/or statistical divisions, the master shall record on the catch document the estimated weight of each species taken from each subarea and/or statistical division;(d) the master shall convey to the Flag Member State of the vessel, by the most rapid electronic means available, the catch document number, the dates within which the catch was taken, the species, the processing type or types, the estimated weight to be landed and the area or areas of the catch, the date of landing or transhipment and the port and country of landing or vessel of transhipment and shall request from the Flag Member State a confirmation number.The implementing rules for this point may be adopted by the Commission in accordance with the procedure laid down in Article 25(2).Article 9Upon confirmation by the Flag Member State that the catch to be landed or transhipped corresponds to the vessel's authorisation to fish, it shall convey a confirmation number to the master by the most rapid electronic means. The master shall enter the confirmation number on the catch document.The implementing rules for this Article may be adopted by the Commission in accordance with the procedure laid down in Article 25(2).Article 101. Immediately after each landing or transhipment of Dissostichus spp. the master of a Community fishing vessel or his authorised representative who has received one or more catch document forms shall:(a) in the case of a transhipment, obtain the signature on the catch document of the master of the vessel to which the catch is transhipped;(b) in the case of a landing, obtain on the catch document- a signed and stamped validation of an official agent at the port of landing or free trade zone, and- the signature of the person who receives the catch at the port of landing or free trade zone.2. In the event of the catch being divided upon landing, the said master or his authorised representative shall present a copy of the catch document to each person who receives a part of the catch at the port of landing or free trade zone. The master or his authorised representative shall record on the copy of the catch document the amount and origin of the catch received by that person and obtain their signature.The information about the catch mentioned in this paragraph may be amended to apply CCAMLR conservation measures which become obligatory for the Community, in accordance with the procedure laid down in Article 25(3).3. The said master or his authorised representative shall immediately sign and convey by the most rapid electronic means available a copy or, if the catch landed was divided, copies of the signed catch documents to the Flag Member State of the vessel. He shall also provide a copy of the signed document to each person who receives a part of the catch.The implementing rules for this paragraph may be adopted by the Commission in accordance with the procedure laid down in Article 25(2).Article 11The master of the Community fishing vessel or his authorised representative shall retain the original signed catch document or documents and return them to the Flag Member State no later than one month after the end of the fishing season.The implementing rules for this Article may be adopted by the Commission in accordance with the procedure laid down in Article 25(2).Article 121. The master or his authorised representative of a Community fishing vessel to which catch has been transhipped shall, immediately after landing Dissostichus spp., obtain on the catch document received from the transhipping vessels :- a signed and stamped validation of an official agent at the port of landing or free trade zone and- the signature of the person who receives the catch at the port of landing or free trade zone.2. In the event of the catch being divided upon landing, the master or his authorised representative shall present a copy of the catch document to each person who receives a part of the catch at the port of landing or free trade zone. The master or his authorised representative shall record on the copy of the catch document the amount and origin of the catch received by that person and obtain his signature.The information about the catch mentioned in this paragraph may be amended to apply CCAMLR conservation measures which become obligatory for the Community, in accordance with the procedure laid down in Article 25(3).3. The said master or his authorised representative shall immediately sign and convey by the most rapid electronic means available a copy or, if the catch landed was divided, copies of the signed and stamped catch document to the Flag States that issued those catch documents. He shall provide a signed copy of the relevant document or documents to each person who receives a part of the catch.The implementing rules for this paragraph may be adopted by the Commission in accordance with the procedure laid down in Article 25(2).CHAPTER IVObligations of Member States in the event of the landing, importation, exportation or re-exportation of Dissostichus spp.Article 13Member States shall take the measures necessary to identify the origin of all Dissostichus spp. imported into or exported from their territory and to determine whether the Dissostichus spp. harvested in the Convention area was caught in a manner consistent with the CCAMLR conservation measures.Article 14Member States shall take all necessary measures to ensure that each landing of Dissostichus spp. at their ports is accompanied by a duly completed catch document.Article 151. Member States shall take all necessary measures to ensure that each shipment of Dissostichus spp. imported into their territory is accompanied by the export-validated or re-export-validated catch document or documents corresponding to the total amount of Dissostichus spp. contained in the shipment.2. Member States shall ensure that their customs authorities or other competent official agents request and examine the import documentation of each shipment of Dissostichus spp. imported into their territory in order to verify that it includes the export-validated or re-export-validated catch document or documents corresponding to the total amount of Dissostichus spp. contained in the shipment. These agents may also examine the content of any shipment in order to verify the information contained in the catch document or documents.3. An export-validated Dissostichus spp. catch document is one that:(a) includes all the information specified in Annex I and all the necessary signatures; and(b) includes a certificate signed and stamped by an official agent of the exporting State, attesting to the accuracy of the information contained in the document.Article 16Member States shall take all necessary measures to ensure that each shipment of Dissostichus spp. re-exported from their territory is accompanied by the re-export-validated catch document or documents corresponding to the total amount of Dissostichus spp. contained in the shipment.A re-export-validated catch document shall follow the specimen shown in Annex III and contain the information specified in Article 19.CHAPTER VObligations of importers and exportersArticle 17The importation of Dissostichus spp. is prohibited if the batch concerned is not accompanied by a catch document.Article 181. For each shipment of Dissostichus spp. to be exported from the Member State of landing, the exporter shall enter on each catch document:(a) the amount of each species of Dissostichus spp. contained in the shipment declared on the document;(b) the name and address of the importer of the shipment and the place of importation;(c) his name and address.After signing each catch document, he shall obtain a signed and stamped validation of the catch document by the competent authority of the exporting Member State.2. The information mentioned in this paragraph may be amended to apply CCAMLR conservation measures which become obligatory for the Community, in accordance with the procedure laid down in Article 25(3).Article 191. In the event of re-exportation, the re-exporter shall supply details of:(a) the net weight of products of all species to be re-exported, together with the catch document number to which each species and product relates;(b) the name and address of the importer of the shipment, the place of importation and the name and address of the exporter.He shall then obtain a signed and stamped validation of all the details by the competent authority in the re-exporting Member State.2. The information about the catch mentioned in paragraph 1 may be amended to apply CCAMLR conservation measures which become obligatory for the Community, in accordance with the procedure laid down in Article 25(3).CHAPTER VITransmission of dataArticle 20The Flag Member State shall convey immediately to the CCAMLR Secretariat, by the most rapid electronic means available, and with a copy to the Commission, the copies referred to in Articles 10 and 12.Member States shall immediately transmit to the Secretariat by the most rapid electronic means, and with a copy to the Commission, a copy of the export validated or re-export-validated catch documents so that they may be made available next working day to all Contracting Parties.Article 21Member States shall notify the Commission, which shall inform the CCAMLR Secretariat, of the name of the national authority or authorities (giving names, addresses, and telephone and fax numbers and e-mail addresses) responsible for issuing and validating catch documents.Article 22Member States shall report annually by 15 September at the latest to the Commission, for forwarding to the CCAMLR Secretariat, data drawn from the catch documents on the origin and amount of Dissostichus spp. imported into or exported from their territory.CHAPTER VIIFinal provisionsArticle 23Annexes I, II and III may be amended to apply CCAMLR conservation measures which become obligatory for the Community, in accordance with the procedure laid down in Article 25(3).Article 24The measures necessary for the implementation of Article 8(2)(d), Article 9, Article 10(3), Article 11 and Article 12(3) shall be adopted in accordance with the management procedure referred to in Article 25(2).The measures to be taken pursuant to Article 10(2), Article 12(2), Article 18(2), Article 19(2) and Article 23 shall be adopted in accordance with the procedure referred to in Article 25(3).Article 251. The Commission shall be assisted by the Committee set up under Article 17 of Regulation (EEC) No 3760/92(5).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.4. The period referred to in Article 4(3) and Article 5(6) of Decision 1999/468/EC shall be set at three months.Article 26This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2001.For the CouncilThe PresidentM. Winberg(1) OJ C 337 E, 28.11.2000, p. 103.(2) Opinion delivered 28 February 2001 (not yet published in the Official Journal).(3) OJ L 252, 5.9.1981, p. 26.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 389, 31.12.1992, p. 1.ANNEX IDISSOSTICHUS CATCH DOCUMENTThe catch document will include the following information:1. A specific identification number, consisting of:(i) a four-digit number consisting of the two-digit International Standards Organisation (ISO) country code, followed by the last two digits of the year for which the document is issued;(ii) three-digit sequence number (beginning with 001) to denote the order in which the document catch forms are issued.2. The following information:(i) the name, address, telephone and fax number of the authority which issued the document catch form;(ii) the name, home port, national registry number and call sign of the vessel and, if applicable, its IMO/Lloyd's registration number;(iii) the number of the licence or permit issued to the vessel, as applicable;(iv) the weight of each Dissostichus species landed or transhipped by product type, and(a) by CCAMLR statistical subarea or division if caught in the Convention area; and/or(b) by the Food and Agriculture Organisation of the United Nations (FAO) statistical area, subarea or division if caught outside the Convention area;(v) the dates within which the catch was taken;(vi) in the case of landing, the date and the port at which the catch was landed; or in the case of transhipment, the date and the name of the vessel, its flag and national registry number (for Community vessels, the internal registration number in the fleet register allocated to the vessel in accordance with Article 5 of Commission Regulation (EC) No 2090/98 of 30 September 1998 concerning the fishing vessel register of the Community), and(vii) the name, address, telephone and fax numbers of the receiver or receivers of the catch and the amount of each species and product type received.ANNEX II>PIC FILE= "L_2001145EN.000702.EPS">>PIC FILE= "L_2001145EN.000801.EPS">ANNEX III>PIC FILE= "L_2001145EN.000902.EPS">